DETAILED ACTION

The applicant amended claims 1, 3, 6, 7, 9, 12, 13, and 18 in the amendment received on 08-16-2021.

The claims 1-18 are pending.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant's arguments with respect to claims 1-18 have been considered but are moot in view of the new ground(s) of rejection. 

A.  Applicant's argument with respect to claims 1-18, are based on newly amended matter and are addressed in the rejection below.  


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tankersley et al. (US 20190095478 A1).

With respect to claim 1, Tankersley teaches receiving multiple streams of metric data generated by metric sources in the distributed computing system, (i.e., section 0471 teaches receving metric data from multiple sources).  Tankersley teaches updating a performance model based on most recently received metric values of the streams of metric data, (i.e., section 0318 teaches updating data periodically; section 0287 teaches performance models).  Tankersley teaches performing anomaly detection to detect changes in one or more of the streams of metric data based on the updated performance model, (i.e., section 0383 teaches anomaly detection; section 0611 teaches anomaly assessment for each metric)  Tankersley teaches notifying an anomaly listener of anomalous behavior exhibited by a resource or object associated with a change detected in one or more of the streams of metric data, (i.e., section 0616 teaches transmitting anomaly information or reliability data; section 0231 teaches sending to indexers relevant events; see also section 0600; section 0073 teaches machine data is created by resources such as servers, sensors, routers, mobile devices, iot devices, etc. which teaches exhibited by a resource or object).

With respect to claim 2, Tankersley teaches for new metric values of the streams of metric data, computing a mean of the recently received metric values, (i.e., section 0239 teaches computing a mean). Tankersley teaches and computing a sample standard deviation of the recently received metric values, (i.e., section 0555 teaches standard deviations). Tankersley teaches and for each new metric value of the streams of metric data, computing a standard-score model based on the recently received metric value, the mean, and the sample standard deviation, (i.e., section 0555 teaches being standard deviations away from a value which is the definition of a standard score; see also 0598).

With respect to claim 3, Tankersley teaches computing a mean usage tuple from new metric values of the streams of metric data, each element of the mean-usage tuple corresponding to the mean usage of a resource of the distributed computing system; forming a usage tuple from the new metric values of the resources; computing a covariance matrix of the new metric values of the resources; and computing a distance model that represents a distance from the usage tuple to the mean- usage tuple based on the usage tuple, the mean-usage tuple, and the covariance matrix, (i.e., section 0489 teaches using and computing tuple; see also 0519; section 0612 teaches using covariance of the metrics).

With respect to claim 4, Tankersley teaches for each stream of the multiple streams of metric data, computing forecast metric values in a forecast interval; and computing a forecast confidence intervals model for each of the forecast metric values, (i.e., section 0378 teaches forecasting; see also 0385; 0576; 0598).

With respect to claim 5, Tankersley teaches for each stream of the streams of metric data. determining if the stream of the metric data is a seasonal stream of metric data; if the stream of metric data is a seasonal stream of metric data, computing a principal frequency of the stream of metric data based on new metric values in a current time window; and computing an absolute difference between the principal frequency in the current time window and a principal frequency in a previous time window, (i.e., section 0351 teaches periodic spikes or seasonal stream over a window or time period).

 determining a threshold based on the performance model; and when the performance model violates the threshold, identifying the resource or object as exhibiting anomalous behavior, (i.e., section 0365 teaches creating thresholds).

With respect to claim 7, the limitations of claim 7 are rejected in the analysis of claim 1 above, and the claim is rejected on that basis.

With respect to claim 8, the limitations of claim 8 are rejected in the analysis of claim 2 above, and the claim is rejected on that basis.

With respect to claim 9, the limitations of claim 9 are rejected in the analysis of claim 3 above, and the claim is rejected on that basis.

With respect to claim 10, the limitations of claim 10 are rejected in the analysis of claim 4 above, and the claim is rejected on that basis.

With respect to claim 11, the limitations of claim 11 are rejected in the analysis of claim 5 above, and the claim is rejected on that basis.

With respect to claim 12, the limitations of claim 12 are rejected in the analysis of claim 6 above, and the claim is rejected on that basis.

With respect to claim 13, the limitations of claim 13 are rejected in the analysis of claim 1 above, and the claim is rejected on that basis.

With respect to claim 14, the limitations of claim 14 are rejected in the analysis of claim 2 above, and the claim is rejected on that basis.

With respect to claim 15, the limitations of claim 15 are rejected in the analysis of claim 3 above, and the claim is rejected on that basis.

With respect to claim 16, the limitations of claim 16 are rejected in the analysis of claim 4 above, and the claim is rejected on that basis.

With respect to claim 17, the limitations of claim 17 are rejected in the analysis of claim 5 above, and the claim is rejected on that basis.

With respect to claim 18, the limitations of claim 18 are rejected in the analysis of claim 6 above, and the claim is rejected on that basis.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL MESA whose telephone number is (571)270-7211.  The examiner can normally be reached on M-F 9AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon H Hwang can be reached on (571) 272-4036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


JOEL MESA
Examiner
Art Unit 2447

/J.M/Examiner, Art Unit 2447                                                                                                                                                                                                        
/George C Neurauter, Jr./Primary Examiner, Art Unit 2447